Citation Nr: 9930445	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  A July 1994 Board decision denying service connection for 
a low back disorder is final.

2.  Evidence received since the July 1994 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
low back disorder.

3.  There is competent medical evidence of a nexus between a 
low back disorder and the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his low back disorder is related 
to his period of active military service.  Generally, the law 
provides that a veteran is entitled to service connection for 
a disability resulting from disease or injury incurred or 
aggravated while in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

The veteran's claim for service connection for a low back 
disorder was previously denied in a July 1994 Board decision.  
In a May 1997 rating decision, the RO implicitly reopened the 
veteran's claim on the basis that new and material evidence 
had been submitted, but confirmed the prior denial on the 
merits.  The Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

The Board concurs that some of the evidence submitted 
subsequent to the July 1994 Board decision, including an 
October 1996 letter from the veteran's private physician 
(Gary R. Davis, M.D.) linking the veteran's current low back 
disability to his military service, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a) 1998; Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  It remains for 
consideration whether the claim is well grounded and may be 
evaluated on the merits.  See Winters v. West, 12 Vet. 
App. 203 (1999) and Elkins v. West, 12 Vet. App. 209 (1999).

As noted previously, Dr. Davis, the veteran's private 
physician, has linked the veteran's low back disability to 
his military service.  In particular, Dr. Davis stated in an 
October 1996 letter that the veteran's back "never fully 
recovered" following a July 1954 sports injury suffered 
during service.  The statement from Dr. Davis is sufficient 
evidence of medical causation, and the Board finds that the 
veteran has submitted evidence of a well grounded claim for 
service connection for a low back disorder.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran's claim of entitlement to service connection for 
a low back disorder is well grounded, and to that extent his 
appeal is granted.


REMAND

As the veteran has presented a well grounded claim, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  However, the Board finds that additional 
development is necessary to ensure the promulgation of a 
fully informed decision.  See  38 U.S.C.A. § 5107(a); Epps.

While the record contains a physician's opinion linking the 
veteran's low back disorder to his military service, the 
Board finds that further development, in the form of a VA 
examination and etiology opinion, is warranted on the 
question of whether the veteran's low back disability is 
related to his military service.  In this regard, the Board 
notes that it is unclear whether Dr. Davis had all the 
veteran's medical and personnel records available for review 
at the time he made his opinion.  In particular, the Board 
notes that Dr. Davis did not comment upon a private 
physician's (Griffith C. Miller, M.D.) May 1988 opinion 
linking the veteran's low back disorder to his post-service 
employment.  

In addition, the Board finds that the RO should obtain copies 
of the clinical treatment records related to the treatment 
the veteran received for his back condition from the office 
of Dr. Davis.

Accordingly, this case is REMANDED for the following actions: 

1.  After obtaining an appropriate 
consent to the release of medical records 
from the veteran, the RO should request 
copies of all medical records relating to 
the treatment the veteran received for 
his back condition from the office of Dr. 
Davis.  All records obtained as a result 
of this action should be associated with 
the claims file.

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination for the purpose of 
ascertaining the nature of any back 
disorder found to be present and to 
ascertain the relationship of any such 
back disorder(s) to the veteran's period 
of active military service.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.  The examiner should be 
requested  to review the veteran's 
pertinent medical records, including 
service medical records, the May 1988 
examination conducted by Griffith C. 
Miller, M.D., the October 2, 1996 letter 
from Dr. Davis, and any additional 
medical records obtained from Dr. Davis, 
and the other medical reports of record.  
The examiner is then requested to clearly 
indicate the nature of any low back 
disorder(s) found to be present and to 
offer an opinion as to whether it is as 
least as likely as not that any such low 
back disorder(s) is related to the 
veteran's period of service, including 
the sports injury suffered in July 1954.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals







